Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s preliminary amendment filed 5/17/2021 canceling claim 19, is acknowledged.
Claims 1-18, 20 and 21 are pending and are presently under consideration

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is drawn to the pharmaceutical composition of claim 17, wherein said effective amount is from about 50 mg to about 1000 mg.  There is insufficient antecedent basis for the limitation "said effective amount" in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2009/0258915 A1 ).
Applicant's invention, according to claim 1, is directed to a method of treating cancer in a subject in need thereof, comprising administering an effective amount of a compound of the claimed structure, referred to as COH29, wherein the effective amount is at least about 50 mg per day of administration.  COH29 has the following structure

    PNG
    media_image1.png
    174
    270
    media_image1.png
    Greyscale
.
Yen teaches compounds as inhibitors of ribonucleotide reductase (RR) for treating diseases such as cancer (abs). Yen teaches a small set of compounds that explicitly includes COH29 (p.1, [0005]) further disclosing the structure as follows (p.4, [0048]):

    PNG
    media_image2.png
    324
    404
    media_image2.png
    Greyscale
.
Yen further teaches that COH29 exhibited the ability to inhibit RR to a significant degree and inhibit cancer cell growth across a wide range of cancer cell types (p.4, [0049]). Yen explicitly teaches that COH29 has shown less than 10 µM  GI50 1 for most of the cancer cell lines tested (p.4, [0061]) and teaches the array of cell lines tested including non-small cell lung cancer cell lines, breast cancer cell lines, leukemia cell lines, and renal cancer cell lines to name a few (p.4, [0052]-[0060]). Yen further teaches pharmacokinetic evaluation in vivo (SD male rats) of COH29 at a dosage of 25 mg/kg (which converts to 243 mg for a 60 kg human2) and further teaches that the AUC follows a dose-dependent manner of administration (p.8, [0096]). Yen does not explicitly teach administering COH29 to a subject with cancer at the claimed amount, however, one would be led to do so, have a reasonable expectation of success, based on the in vitro data demonstrating anti-cancer effects across multiple cancer cell lines and a dosing that would equate to greater than 50 mg is tolerated and provides a dose-response based in vivo.  Yen teaches that one skilled in the art would be able to determine a therapeutically effective amount through routine experimentation (p. 2, [0037].
One of ordinary skill would arrive at the instant claim having a reasonable expectation of success based on the teaching of Yen because the prior art establishes the claimed compound as having anti-cancer activity. A skilled artisan would glean from the art of Yen that COH29 explicitly has anti-cancer activity amongst several cancer types, based on the in vitro data and further at least apply the dosing in vivo of at least 25 mg/kg (at least 4.05 mg/kg in humans) to a subject. Yen's teaching provides sufficient guidance to begin to direct treatment for cancer at a given dose. While Yen does not explicitly outline the claimed method, one would reasonably expect the claimed compound of COH29 to have anti-cancer effects in a subject at a dosing of 25 mg/kg, which equates to greater than 284 mg for an average human. Therefore, it was prima facie obvious to arrive at the instant claim based on the sole teaching of Yen.
Applicant's invention, according to claims 2-5, limits claim 1 and 3, requiring the effective amount is from about 50 mg to 2400 mg per day of administration; the course of treatment is administration for 21 days followed by 7 days of no administration; wherein said course is repeated every 28 days; and wherein administration is one time per day.  As required by instant claims 43-45, the determination of both optimal dosage ranges and optimal modes of administration are parameters well within the purview of those skilled in the art through no more than routine experimentation.  
As mentioned above, Yen teaches a dosing for COH29 that falls within the claimed range. Furthermore, Yen teaches an in vivo mouse xenograft model for demonstrating the cytotoxic efficacy of a similar analog compound COH20 (p.9, [0100]). Yen teaches that after the tumor is established in the xenograft, that administration of the compound occurs on a schedule and the tumor is monitored over a period of four weeks, which is 28 days, to determine the changes in tumor cell growth (p.9, [0100]). Yen establishes that COH20 and COH29 are comparable compounds having anticancer activity across several cancer cell lines. Yen teaches that, "Based on the cytotoxicity of COH20 towards various cancer cell lines in vitro, it is expected that mice treated with COH20 will exhibit higher survival rates, decreased tumor growth, and fewer tumor-related side effects (e.g., weight loss, organ dysfunction)" (p.9, [0100]). Yen establishes that administration of these types of inhibitors based on the cell line data, one expects that there will be treatment of the tumor. Yen does not explicitly teach the treatment course as claimed, however, one would adjust the regimen as needed over the same period of 28 days to optimize the result-effective variables to provide treatment.
Furthermore, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11). The determination of the optimum dosage regimen to employ with the presently claimed active agents would have been a matter well within the purview of one of ordinary skill in the art.  Such determination would have been made in accordance with a variety of factors. These would have included such factors as the age, weight, sex, diet and medical condition of the patient, severity of the disease, the route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered a part of a drug combination. Thus, in the absence of evidence to the contrary, the currently claimed specific dosage amounts and dosage regimens are not seen to be inconsistent with the dosages that would have been determined by the skilled artisan.
One of ordinary skill would arrive at the instant limitations having a reasonable expectation of success, because Yen provides guidance to a treatment model that looks over a period of 28 days to determine the effectiveness of treatment. Yen establishes that administration of COH29 and COH20 are result-effective variables, where there is a dose dependent anti-cancer activity established for the RR inhibitors. Yen further teaches treatment over a course of 28 days, where one can select and determine dosing and frequency. One would further adjust result-effective variables based on determining the workable or optimized course of treatment (see MPEP 2144.05, II B for guidance). Therefore, it remains prima facie obvious to arrive at the instant limitations based on the teaching of Yen.
Applicant's invention, according to claims 6-9, limits claims 1 and 6, requiring the subject is a solid tumor cancer subject; a breast cancer subject in the alternative; and a refractory solid tumor cancer subject.
As mentioned supra, Yen teaches treating cancer with, inter alia, COH29 and provides a tumor xenograft model and further teaches anti-cancer activity in breast cell lines. Yen further teaches that the RR inhibitors, including COH29 are capable of overcoming multidrug resistance (p.4, [0062]) and further provides an exemplified embodiment of the comparable analog, COH20, demonstrating cytotoxic activity in a multidrug resistant cell line, KBMDR (p.4, [0050]). Yen teaches the claimed limitations and therefore the invention as a whole remains prima facie obvious. 
Applicant's invention, according to claims 11-16, limits claim 1 and requires that administration provides the resultant functions of inhibiting DNA repair; inhibiting BER, NER or double stranded DNA break repair; increasing γ-H2AX protein activity or expression; lowers Rad51 protein expression; lowers BRCA 1 protein activity or expression; and lowers PARP1 protein activity or expression.  
While Yen does not teach or appreciate the claimed resultant function, Yen provides a reasonable expectation of success in treating the patient population of cancer with the claimed compound of COH29. Yen attributes the treatment to a different mechanism of treatment, through ribonucleotide diphosphate reductase (RR) inhibition (p.1, [0006]). Applicant is reminded that the courts have deemed that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." (see MPEP 2112, I for further guidance). The prior art of Yen teaches administering the claimed compound for treating cancer, where the dependent claims are directed to unappreciated properties, absent evidence to the contrary. Therefore, the instant claims and the invention as a whole remains prima facie obvious over Yen. 
Applicant's invention, according to claims 20 and 21, limits claim 1 and 20, requiring the subject is a hematological cancer subject, further requiring that subject is a leukemia patient subject.
Yen explicitly teaches that COH29 demonstrated inhibition in human leukemia cell lines (p.4, [0056]), thus meeting the claimed limitations. Therefore, the instant claims are prima facie obvious over Yen.
Instant claim 17 is drawn to a pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound COH29, wherein said compound is present in an amount of at least about 50 mg.  Claim 18 limits the pharmaceutical composition to effective amount of COH29 of from about 50 mg to about 1000 mg.
Yen discloses compositions and pharmaceutical formulations comprising, inter alia, COH29 and pharmaceutically acceptable carriers (p. 1, [0005], p. 2, [0037] and p. 4, [0049]). As presented above, Yen teaches treating cancer with COH29.  Furthermore, pharmaceutical compositions comprising an active pharmaceutical and excipients are well known in the art (e.g., tablet, capsule and liquid formulations).  It would have been prima facie obvious to formulate a therapeutically effective amount of COH29 (i.e., greater than 284 mg, supra) with excipients to create dosage forms suitable for administration to a patient being treated for cancer.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2009/0258915 A1 ) as applied to claims 1-9, 11-18, 20 and 21 above, and further in view of Chen et al. (“The Novel Ribonucleotide Reductase Inhibitor COH29 Inhibits DNA Repair In Vitro”, Molecular Pharmacology, Vol. 87, pages 996-1005, June 2015).

As presented above, Yen teaches treating cancer with, inter alia, COH29 and provides a tumor xenograft model and further teaches anti-cancer activity in breast cell lines.  
Chen discloses that “BRCA-1–defective human breast cancer cells are more sensitive than wild-type BRCA-1 counterparts to COH29 in vitro and in vivo.” (Abstract). 
In view of the teachings of Yen and Chen, one of ordinary skill in the art would have found it prima facia obvious to treat BRCA1-deficient breast cancer with COH29 and have a reasonable expectation of success.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-18, 20 and 21 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                               



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GI50 is the concentration of a drug that reduces total cell growth by 50%
        2 See Reagan-Shaw, “Dose translation from animal to human studies revisited”, FASEB J. 22, 659-662 (2007).  See Table 1 and Figure 1 at page 660.  Human Effective Dose (HED) mg/kg = Animal dose mg/kg multiplied by (Rat Km/Human km); (25 mg/kg)(6/37) = 4.05 mg/kg HED.  A 70 kg human would be administered at least 284 mg.